Citation Nr: 0839442	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  08-04 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a kidney condition, 
other than pyelonephritis or residuals of prostatitis.

2.  Entitlement to service connection for a dental disability 
for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision rendered by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied, inter alia, service 
connection for kidney problems and service connection for 
dental disability for the purposes of obtaining VA dental 
treatment.  

In October 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge via a videoconference hearing.  A 
transcript of the hearing has been associated with the claims 
folder.  


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a kidney 
disorder other than postoperative prostatitis with 
pyelonephritis.  

2.  The veteran was authorized dental treatment in December 
1954.

3.  Service connection is not currently in effect for any 
dental disability.

4.  The veteran's current application for dental treatment 
was received by VA in 2005.




CONCLUSIONS OF LAW

1.  A kidney disability, other than postoperative prostatitis 
with pyelonephritis, was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  The veteran has not submitted a claim for eligibility for 
VA outpatient dental treatment for upon which relief may be 
granted. 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381, 
17.161, 17.164. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth 
VA duties to notify and assist veterans in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his/her possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the veteran 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

With respect to the kidney claim, the record reflects that 
the RO provided the veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date and disability-rating elements of the claims, by letter 
mailed in April 2006, prior to the initial adjudication of 
the claim.  The record also reflects that service and post-
service medical records have been obtained and that the 
veteran has been afforded an appropriate VA examination.  
Furthermore, the veteran presented testimony at a hearing 
before the Board in August 2008.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim for service connection for a kidney condition other 
than prostatitis or pyelonephritis.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation with respect to this claim. 

With respect to the claim for service connection for a dental 
disability, the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The question to be 
answered concerning this issue is whether or not the 
appellant has presented a legal claim for a VA benefit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done 
so, his appeal must be denied. As explained below, the Board 
finds that he has not submitted such a claim for dental 
treatment.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Kidney Condition, other than Postoperative Prostatitis or 
Pyelonephritis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In the current case, the veteran has been awarded service 
connection for postoperative prostatitis with pyelonephritis.  
His essential contention for purposes of this appeal is that 
he has a current kidney disability, other than prostatitis or 
pyelonephritis, that had its onset during his period of 
military service.  

In this regard, the Board observes that the veteran's service 
treatment records reflect that he was treated in May 1952 for 
acute urethritis and subsequently hospitalized in April 1953 
for pyelonephritis and prostatitis.  His genitourinary system 
was noted to be normal at the time of his March 1954 service 
discharge examination.  

Post service treatment records are silent for any current 
kidney disability other than prostatitis or pyelonephritis.  
A September 1954 VA compensation and pension examination 
resulted in a diagnosis of chronic asymptomatic prostatitis.   
While the veteran has reported "kidney problems" in various 
statements to the RO and at his hearing before the Board, no 
genitourinary disability other than postoperative prostatitis 
with pyelonephritis was diagnosed during a July 2006 
compensation and pension examination.  At that time, his 
symptoms and complaints included recurrent urinary tract 
infections, urinary frequency, and urgency.  

Similarly, despite reporting problems with urination and 
yellow jaundice at his August 2008 Board hearing, the veteran 
acknowledged that, other than his prostatitis and 
pyelonephritis, he had not been diagnosed with any kidney 
condition or other genitourinary disability.    

As set out above, in order to prevail on the issue of 
entitlement to service connection, there must be evidence of 
a current disability.  It is now well-settled that in order 
to be considered for service connection, a claimant must have 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  Symptoms 
alone, without a finding of an underlying disorder, cannot be 
service-connected. Moreover, a diagnosis by history only is 
not a current disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

As shown above, the evidence does not show that the veteran 
has kidney disability, or any other chronic genitourinary 
disability, other than his already service-connected 
postoperative prostatitis with pyelonephritis.  The Board 
acknowledges the veteran's belief that he has a separate 
kidney disability.  However, while the veteran is competent 
to report his symptoms, as a lay person without medical 
training, he is not competent to render a diagnosis.   See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board therefore finds that in the absence of an 
identified kidney disability, other than prostatitis or 
pyelonephritis, service connection is not in order.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.

Dental Disability

The veteran seeks authorization for dental treatment at VA 
expense.  By rating action dated in December 1954, dental 
treatment was authorized for teeth 1, 4, 5, 19, 20, and 30.  


At his hearing before the Board, the veteran testified that 
he had some minor cavities and problems with his teeth when 
he entered active duty and that he expected these problems to 
be treated during service.  Despite being authorized for 
dental treatment in 1954, he reported that was refused VA 
treatment in Wichita.  As a result, he all of his teeth 
pulled at his own expense between 1954 and 1960.  The veteran 
denied any dental trauma or injury to his teeth or mouth.  

Under pertinent VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38C.F.R. § 3.381(a).  Furthermore, the following 
will not be considered service-connected for treatment 
purposes:  calculus; acute periodontal disease; third molars 
(unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma); impacted or malposed teeth; and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e).  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(f).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A 
1712(b) and 38 C.F.R. 17.161 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  

Under Class I, those having a service-connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory 
function.  There is no time limitation for making 
application for treatment and no restriction as to the 
number of repeat episodes of treatment under this 
classification.  38 C.F.R. § 17.161(a).

Under Class II, those having a service-connected 
noncompensable dental condition or disability shown to 
have been in existence at time of discharge or release 
from active service, which took place before October 1, 
1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if:  
(A) They were discharged or released, under conditions 
other than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days.  (B) Application for treatment is made within one 
year after such discharge or release.  (C) Department of 
Veterans Affairs dental examination is completed within 
14 months after discharge or release, unless delayed 
through no fault of the veteran.  38 C.F.R. § 
17.161(b)(2)(i).

Under Class II (a), those having a service-connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service 
trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 
C.F.R. § 17.161(c).

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who 
had been detained or interned as prisoners of war for a 
period of less than 90 days may be authorized any 
treatment as reasonably necessary for the correction of 
such service- connected dental condition or disability.  
38 C.F.R. § 17.161(d).

Under Class II(c), those who were prisoners of war for 
90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  38 C.F.R. § 17.161(d).

Under Class III, those having a dental condition 
professionally determined to be aggravating disability 
from an associated service-connected condition or 
disability may be authorized dental treatment for only 
those dental conditions which, in sound professional 
judgment, are having a direct and material detrimental 
effect upon the associated basic condition or 
disability.  38 C.F.R. § 17.161(g).

Under Class IV, those whose service-connected 
disabilities are rated at 100% by schedular evaluation 
or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  38 C.F.R. § 17.161(h).

Under Class V, a veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated 
in Sec. 17.47(g).  38 C.F.R. § 17.161(i).

Under Class VI, any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 
of 38 U.S.C. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161 
(j).

Under the provisions noted, the veteran, who was discharged 
prior to October 1, 1981, is only eligible for dental 
treatment for a service-connected noncompensable dental 
condition on a one-time completion basis.  The application 
for treatment must have been made within one year after such 
discharge or release.  

In the instant case, the veteran claimed dental treatment 
shortly following his discharge from active duty in 1954.  By 
rating action dated in December 1954, dental treatment was 
authorized for teeth 1, 4, 5, 19, 20, and 30.  There is no 
indication whether or not the veteran received the treatment 
authorized.  However, an April 1957 letter from the veteran's 
service representative does indicate that the veteran did 
undergo outpatient dental treatment, and that no future 
treatment would be authorized.  

Under VA regulations, any veteran eligible for dental 
treatment on a one-time completion basis only and who has not 
received such treatment within 3 years after filing the 
application shall be presumed to have abandoned the claim for 
dental treatment. 38 C.F.R. § 17.164.  Under this provision 
it is not necessary to determine whether the veteran obtained 
the dental treatment to which he was eligible as he has long 
passed the three years for which he was eligible.  His 
current request for dental treatment dates from 2005, decades 
after his eligibility for one-time treatment expired by law.  
As such, even accepting every contention of the veteran as 
true, there is no legal basis upon which the Board may base 
an allowance.  As he has failed to state a claim upon which 
relief may be granted, the claim must be denied.

In reaching this decision, the Board observes that, as the 
veteran does not have a compensable dental disability, a 
noncompensable dental disability resulting from combat or in-
service trauma, a service connected disability rated at 100 
percent, or a total rating based on unemployability.  
Furthermore, the record does not reflect that the veteran was 
a prisoner or war, has a dental condition that is aggravating 
a service connected disability, is participating in a Chapter 
31 VA rehabilitation program, or is receiving Chapter 17 VA 
care and services.  Thus, he is not eligible for treatment 
under Class I, Class II(a), Class II(b), Class III, Class IV, 
Class V, or Class VI.  


ORDER

Service connection for a kidney disability, other than 
postoperative prostatitis with pyelonephritis, is denied.

Service connection for a dental disorder for the purpose of 
obtaining VA outpatient dental treatment is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


